upon a re-hearing.
Snyder, Judge:
The preceding opinion having been announced at the September term of this Court, the appellee, Fleming, by his counsel, at the same term, filed his petition and moved the Court for a re-hearing of the cause for reasons therein,stated, which motion was sustained by the Court and a re-hearing ordered. And the cause having been again argued and submitted at this term, it is now before us for consideration upon the grounds assigned for the re-hearing.
We have carefully considered the objections, alleged by counsel, to our former opinion and find no sufficient reason for altering the conclusions therein announced. The objections made by the appellee relate more to form than to substance. It is claimed that the plaintiff’s complaint is inform a petition for a re-hearing under the statute (sec. 3 ch. 58 Acts 1872-3); that said statute was declared void in Peerce v. Kitzmiller, 19 W. Va. 564; and that it is neither a bill of review nor a bill in the nature of a bill of review; and, con*419sequently, it is not such pleading as entitles the plaintiff to relief, nor can it form the basis for the principles and conclusions in the opinion announced by this Court. In regard to the form of the complaint we do not deem it necessary to add anything to what has already been said. We have announced that the substance and not the form must control a court of equity in granting or denying relief. The bill in this cause we have styled an original bill or a bill in the nature of a bill of review. Perhaps the more appropriate name for it would have been a supplemental bill in the nature of review'. Story’s Eq. PI. §§ 337, 338. Bat the name as we have attempted to show is an immaterial matter. It was certainly not relied on in this Court as a petition under section 3 chapter 58 Acts 1872-3, and could not have been sustained as such, because said act had been declared unconstitutional and void. Nor was the decision of this Court placed on section 35 of article 8 of our Constitution or the decision of this Court in Peerce v. Kitzmiller. The references to this constitutional provision and decision in the opinion were merely the dicta of the judge who prepared the opinion and relied on by him simply as additional reasons why the relief asked should be granted. The opinion of the Court and the conclusions reached in the cause, were based on the principles announced in Grinnan v. Edwards, 21 W. Va. 510, and Haymond v. Camden, supra. According to these principles the judgment or decree of a court, made during the late war within the ITnion lines, against defendants who were then in the Confederate lines and did not appear or have any notice thereof, are absolutety void. And in such case it is entirely immaterial whether such defendants were voluntarily or involuntarily within the Confederate lines. Haymond v. Camden, supra.
It is said, however, if the judgments and decres by which the plaintiff' is deprived of his property are void, then he has no need to come into a court of equity for redress; that he has a plain remedy by action of ejectment at law to recover his lauds. Because he may, possibly have a remedy at law, it does not necessarily follow that he will not bo relieved in equity. Nor is it true that this Court will refuse to set aside a void judgment or decree. In Callaghan v. Circle, this Court *420in its opinion, says: “The decree of June 22, 1876, is not simply erroneous, but it is absolutely void. * * * Still even in sucli case, it is proper for this Court to reverse sucli a decree and not dismiss tlie appeal as an unnecessary proceeding to correct such error” — 12 W. Va. 573, citing Monroe v. Bartlett, 6 W. Va. 441 and Johnson v. Young, 11 Id. 673. Such were also the cases of Dean v. Nelson, 10 Wall. 158 and Lasere v. Rochereau, 17 Id. 427.
The case of Grinnan v. Edwards, and Haymond v. Camden, supra, were each cases in which the sales and proceedings sought to be set aside were absolutely void and complainants out of possession, and, therefore, they might, perhaps, have recovered the lands at law by ejectment, still in each of these cases this Court held that equity had jurisdiction to set aside the sales made under such void proceedings and restore the property to the owners. In the latter case, this was done on the answer filed in the original cause which was treated as a petition in the nature of a cross-bill and relief granted as prayed therein. And in the former the complaint filed by the plaintiff was very similar in its character and averments to that in the case at bar. It is true in that case it was styled a “bill of complaint,” while in this it is styled a “petition;” but in that case the plaintiffs asked that, if an 'original bill should not be regarded proper, their bill may be taken “as a bill of review,” and that the original cause and the decrees entered therein may “be reviewed, re-heard, corrected and set aside for errors therein,” &c. If we disregard the name, as we certainly may do, the averments, object and purpose of the “bill” in that case and the facts relied on are mutatis mutandis, scarcely distinguishable from the “petition” in this case.
It is true, the complaint in this case does not in terms declare the judgments and decrees complained of void, and ask that they be set aside for that reason, but it avers facts which, if true, necessarily make said judgments and decrees void and prays that by reason of these facts the said judgments and decrees may be set aside and the property restored to the plaintiff. It is the province of pleading to state facts and not conclusions of law. Pleadings which state simply conclusions of law and not facts -are uniformly held bad, but .no *421court has ever declared pleadings bad which contained a sufficient averment of facts merely because they did not also state the legal conclusions resulting from the facts'so-stated. It is the province of the court and not the pleader to deduce the conclusions from, and declare the legal effect of, thé facts averred in the pleadings. An examination of the complaint in this case will show, that the necessary conclusion from tñe facts averred therein is, that the judgments and decrees sought to be set aside, were rendered without jurisdiction and arc, consequently, void.
But it is contended that the act of February 6,1873, under the provisions of which this suit is sought to be exempted from the bar of the statute of limitations, so far as it operates retrospectively, is unconstitutional and void. In Hall v. Webb, 21 W. Va. 318, this Court held, that said act, in so far as it attempts, in actions for the recovery of land, to revive such action in cases where the right to recover was completely barred at the time the act ivas passed, was unconstitutional and void. But it has never been held that it was void in cases where the right to recover had not become barred at the time the act was passed. In such cases the tile never vested, and the effect of the act was not to revive but merely to postpone the bar and continue the remedy. The power of the Legislature to postpone the statutory bar in cases not barred at the time has never been questioned either as to actions on torts or contracts. Huffman v. Alderson, 9 W. Va. 616.
The appellee, John Clialfant, who made the pretended purchase of the lands of the appellant, never obtained possession thereof until, in the year 1865, and the statutory bar to the recovery of lands was at that time ten years, the aforesaid statute was passed in February, 1873, within less than ten years from the time said Clialfant obtained possession of the lands sought to be restored in this cause; consequently, the statutory bar had not become complete so as to transfer the title at the date said act was passed. As to this cause, then, there can be no question as to the constitutionality of said act.
It is, however, further claimed that the appellant did not file in the cause the affidavit provided for by said act. This affidavit is simply evidence, This cause was determined on *422demurrer and the facts alleged were confessed by the demurrer. The appellant averred that he was in the military service of the Confederate States and so continued until the close of the war. This was admitted by the demurrer and there was no occasion or opportunity to produce evidence of the facts alleged until there was an issue by the denial of the facts. When this is done it will be the proper time for the appellant to file the affidavit provided for in said act, or other sufficient proof, if he has any, of the truth of his allegations. Evidence to sustain the allegations of a bill or other pleading is never required on the hearing of a demurrer.
We have carefully considered the grounds relied on in the brief of counsel for the appellee, Fleming, and thus briefly stated our views on those which we deemed it our duty to notice specially, but after a full and mature' consideration of the whole record we see no reasons for altering the conclusions announced in the preceding opinion. It is, therefore, ordered that the decree heretofore directed be now entered in this cause.